Citation Nr: 0012049	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, her clinical psychologist, and her vocational 
rehabilitation counselor



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active duty for training (ADT) service from 
May 1976 to October 1976.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Charleston, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The August 1997, November 1997, and July 1998 rating 
decisions denied service connection for PTSD.  The June 1998 
and July 1998 decisions denied reopening the claim for 
service connection for a low back disability.  


FINDINGS OF FACT

1.  The evidence included medical opinions relating a current 
diagnosis of PTSD to rape and sexual abuse of the veteran 
during active service.  

2.  The RO denied reopening the claim for service connection 
for a back condition in September 1995 and notified 
the veteran of that decision by letter dated September 29, 
1995; she did not appeal.  

3.  Evidence received since the September 1995 rating 
decision included medical evidence that the veteran had a 
current low back disability.  

4.  The veteran stated that she received physical therapy for 
an in-service back injury, and the medical evidence showed 
that the veteran was scheduled for physical therapy in June 
1976.  

5.  The medical evidence included a nexus opinion relating a 
current diagnosis of a back disability to service.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.6, 3.303, 3.304(f) 
(1999).  

2.  The September 1995 rating decision became final because 
the RO notified the veteran of that decision by letter dated 
September 29, 1995, and she did not appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (1999).  

3.  The evidence received since the September 1995 rating 
decision is new and material evidence; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  

4.  The claim of entitlement to service connection for a low 
back disability is well grounded.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim of entitlement to service connection for PTSD

Factual Background

The February 1976 examination report stated that the 
veteran's psychiatric health was normal, no defects or 
diagnoses were noted, and the veteran denied a history of 
depression or nervous trouble of any sort.  The record 
included no other service medical records that addressed the 
veteran's mental health.  

An October 1992 police report stated that the veteran was 
abducted from a nightclub and taken to another location where 
she was sexually assaulted in 1976.  

In her answers to the February 1997 PTSD questionnaire, the 
veteran reported she was locked in a room in 1976 and raped 
and beaten.  After she returned to the base, Sergeant P. 
locked her in a room and harassed her for sex in exchange for 
lightened extra duties under Article 15.  

The veteran underwent a VA PTSD examination in April 1997.  
She reported a rape in service in 1976.  She had difficulties 
until 1992 without knowing why.  In 1992, she began having 
nightly flashbacks of the rape.  The Axis I diagnosis was 
PTSD.  The July 1997 diagnosis was PTSD from rape.  In 
October 1997, the veteran reported that talking about her 
PTSD problems was like being raped again.  The diagnosis was 
PTSD from the 1976 rape.  

In an October 1997 statement, the veteran's friend stated 
that he knew the veteran in 1974, 1975-1976, and that the 
veteran was a nice person before she was raped.  After the 
rape, the veteran became violent and moody.  She disregarded 
human life, lost self-control, and got into alcohol and 
drugs.  

In treatment records of December 1997, the veteran reported 
dreams of the rapist chopping up a body while she was hiding.  
The diagnosis was chronic PTSD from rape.  

The February 1998 diagnosis by the VA was PTSD from rape and 
sexual trauma.  In March 1998, the veteran's clinical 
psychologist stated that the veteran suffered from PTSD due 
to the rape and sexual abuse experienced while she was in the 
military.  

An August 1998 lay statement from the veteran's father 
alleged that the veteran had complained of sexual harassment 
during military service.  

The veteran, assisted by her representative, provided sworn 
testimony in September 1998.  The veteran testified that she 
was raped during service.  A man grabbed her when she was 
outside a nightclub looking for a cab.  He locked her inside 
a room in a trailer and repeatedly raped, beat, and burned 
her.  She does not know how long she was confined.  She 
received an Article 15 for being AWOL because she was afraid 
to tell the captain about the rape.  The vocational 
rehabilitation counselor testified that the veteran exhibited 
the symptoms of someone who had been victimized by sexual 
assault and that she showed all the symptoms of veterans with 
combat PTSD.  The clinical psychologist testified that the 
veteran certainly met the diagnostic criteria for PTSD and 
that PTSD appeared to be due to the assault in the military.  
The veteran persistently avoided elements related to the 
assault, including being touched by people, and she had 
nightmares about the house where the assault occurred.  

The September 1998 and November 1998 VA examiners noted that 
the veteran had been raped sometime in July-September 1976 
while she was in basic training, and the diagnosis was PTSD.  
In addition, the November 1998 examiner stated that the 
veteran was more likely to be depressed around the 
anniversary of her trauma, and the veteran reported ongoing 
nightmares even though she was raped 22 years ago.  The 
diagnosis was PTSD.  The March 1999 diagnosis was PTSD from 
the sexual assault in service.  In April 1999, the veteran 
reported that being followed by 2 males in a van while she 
walked through downtown triggered flashbacks of her rape.  
The diagnosis was PTSD.  

The veteran's December 1999 letter alleged that she exhibited 
behavioral changes after the in-service rape.  The veteran 
provided the name and business address of the physician that 
she saw the morning after her escape.  Medical records were 
not available because the physician was later jailed for 
performing illegal abortions and he died in an auto accident 
in September 1995.  The veteran believed that her Article 15 
punishment was not documented because, after she returned to 
the base, she was confined in a cage in the supply room for a 
few days rather than being handed over to the military 
police.  Her sergeant advised her to keep silent and just 
accept whatever punishment the commanding officer gave.  
During 14 days of extra duty, which was part of the 
punishment, she was harassed by the drill sergeant who locked 
the door and proposed to lighten her punishment in exchange 
for sex.  The veteran was later arrested for assaulting a 
police officer after he touched her a few months after the 
rape.  She alleged that her substance abuse and disregard for 
authority increased dramatically after the rape.  She lost 
weight because she did not eat, and she broke up with her 
longtime boyfriend because she was afraid after he asked her 
to marry him.  The veteran alleged that she received Social 
Security Disability income because she was 100 percent 
disabled with PTSD, spinal bifida, arthritis, and epilepsy.  

The veteran, assisted by her representative, provided sworn 
testimony at a central office hearing in December 1999.  The 
veteran testified that she was raped during service.  A 
noncommissioned male officer, who was then dating another 
female in the veteran's company, grabbed her when she was 
outside a nightclub looking for a cab.  He locked her inside 
a room in a trailer and repeatedly raped, beat, and burned 
her.  She does not know how long she was confined.  The 
rapist took her clothes and identification cards and 
threatened to attack her parents or daughter if she ever told 
anyone.  She found other clothes and escaped by busting 
through the doorframe.  A female cabdriver took her to a 
physician.  She received an Article 15 for being AWOL because 
she was afraid to tell the captain about the rape.  The 
veteran and civilian doctors did not know what was wrong with 
her.  Eventually, VA doctors placed the veteran in a PTSD 
group with former POWs because she had been kidnapped.  When 
she tried to obtain her military records, the documentation 
of the Article 15 punishment and sick call visits for female 
problems had disappeared.  The veteran testified that she 
received Supplemental Social Security income because she was 
deemed 100 percent disabled from PTSD, her back injury, 
arthritis, her work history, and the way she lived.  The 
veteran's representative requested the VA's assistance in 
obtaining Social Security Administration records.  


Criteria

Active military, naval, and air service includes any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty.  Active duty for 
training includes full-time duty in the Armed Forces 
performed by Reserves for training purposes.  See 38 C.F.R. 
§ 3.6 (1999).  

A PTSD claim is well grounded where the veteran has submitted 
medical evidence of a current disability; lay evidence 
(presumed to be credible for such purposes) of an in-service 
stressor; and medical evidence of a nexus between service and 
the current PSTD disability.  See Patton v. West, 12 Vet. 
App. 272, 276 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The veteran's ADT from May 1976 to October 1976 qualified as 
active military, naval, and air service for the purpose of 
determining whether the veteran incurred PTSD during active 
service.  Service department records showed that the veteran 
underwent combat training during her ADT.  See 38 C.F.R. 
§ 3.6 (1999).  

The claim of entitlement to service connection for PTSD is 
well grounded.  The medical evidence included a current 
diagnosis of PTSD because a clinical psychologist testified 
in September 1998 that the veteran certainly met the 
diagnostic criteria for PTSD.  In addition, the diagnosis was 
PTSD in April 1997, July 1997, October 1997, December 1997, 
February 1998, November 1998, and March 1999 VA and private 
treatment reports.  

Although service medical records did not show treatment or 
examination for a mental disorder, lay statements of the 
veteran, her friend, and her father showed that the veteran 
experienced traumatic events in service.  Recitation of the 
traumatic events in which the veteran was kidnapped, locked 
in a room, raped, beaten, and burned and the incident in 
which the sergeant locked the door and sexually harassed the 
veteran is credible evidence, more so because the veteran 
consistently recited the same version of the events to a 
series of examiners and, eventually, to the police in 1992.  
She stated that it was not until 1992 that she understood 
what had happened.  In addition, the veteran and her friend 
cited several behavior changes in the veteran after the rape.  
She became violet and moody.  She disregarded human life, 
lost self-control, and got into drugs and alcohol.  

The medical evidence included opinions providing a nexus 
between the veteran's current PTSD and active service.  The 
July 1997, December 1997, February 1998, March 1998, and 
March 1999 examiners stated that the veteran's PTSD was 
linked to the rape and sexual abuse in service.  In addition, 
the veteran's lay statements alleged that she experienced 
PTSD symptoms due to the rape and sexual abuse in 1976 
because, in November 1998, she attested to experiencing 
nightly flashbacks and nightmares about the rape, even though 
it occurred 22 years earlier.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Therefore, the claim of 
entitlement to service connection for PTSD is well grounded.  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained service medical records, VA 
medical records, and medical records from several private 
examiners.  The veteran received two hearings and a VA 
examination, and he filed numerous lay statements with the 
RO.  

The record does not show that the RO requested or obtained 
medical records from the Social Security Administration, 
which the veteran testified had deemed her 100 percent 
disabled, partly due to PTSD.  The RO twice requested but did 
not obtain medical records from Doctor's Care, a private 
clinic.  The RO requested evidence from the veteran in 
October 1992 and December 1996, and the veteran was 
instructed to bring any additional evidence to her hearings.  
The duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Since the veteran was 
provided the opportunity to submit any additional relevant 
evidence, the VA has fulfilled its duty to assist the veteran 
in all areas except for obtaining Social Security 
Administration records.  

This case can be decided without the missing Social Security 
Administration records because a preponderance of the 
evidence supports service connection for PTSD.  Against 
service connection, treatment records are not available to 
show that the veteran saw a physician the day after she was 
raped, and she did not report the 1976 rape until 1992, over 
15 years after service.  In support of service connection, 
the medical evidence established a link between the current 
diagnosis of PTSD and the in-service stressors of the rape 
and sexual abuse in 1976.  A series of VA and private 
examiners listed rape and sexual abuse in 1976 as the sole 
etiology of the diagnosis of PTSD.  The record also included 
credible supporting evidence that the 1976 rape and sexual 
abuse occurred because the veteran's friend reported 
behavioral changes in the veteran consistent with rape 
trauma, and the veteran requested a police investigation of 
the rape, notably several years prior to filing a claim for 
benefits.  She also hired a private investigator to try to 
find evidence to support her allegations.  Accordingly, the 
preponderance of the evidence is in favor of the claim and 
PTSD was incurred in active service.  


Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disability

Factual Background

The February 1976 examination report stated that the 
veteran's spine and other musculoskeletal system was normal, 
no defects or diagnoses were noted, and the veteran denied a 
history of recurrent back pain.  The June 1976 sick slip 
showed that the veteran had an appointment for medical 
treatment at the physical therapy clinic.  The record 
included no other service medical records that addressed the 
veteran's back or spine.  

In October 1996 and December 1996, the veteran reported back 
pain.  The October 1997 assessment included degenerative 
joint disease and back pain.  

The May 1998 MRI impression included a degenerative change in 
the lumbar spine and a questionable midline disk herniation 
centrally at L5-S1.  The June 1998 x-rays showed a small 
spina bifida occulta at S1.  The x-ray impression was a 
normal lumbar spine.  The July 1998 diagnosis was a bulging 
disc at L5-S1.  The August 1998 lay statement from the 
veteran's father alleged that she injured her back during 
night training in the military.  The September 1998 examiner 
noted that the veteran had a history of a back injury in 
service and that she now had spina bifida and a herniated 
disc.  

The veteran, assisted by her representative, provided sworn 
testimony at a regional office hearing in February 1999.  The 
veteran testified that she injured her back in 1976 during 
basic training.  During shooting drills in drizzly weather, 
she fell down a hill and her tailbone hit an artillery shell.  
She received x-rays and went for therapy for approximately 1 
week.  She had a large bruise on her tailbone, a part of 
which she still had.  She testified that she had problems 
with her low back since service.  A doctor told her that 
spina bifida and a herniated disc caused the pain.  She 
testified that she had no industrial, recreational, or 
automobile-related injury to her low back since separation 
from ADT in October 1976.  At the hearing, the veteran filed 
excerpts from Harrison's Principles of Internal Medicine - 
13th Edition that discussed congenital anomalies of the 
lumbar spine.  The treatise asserted that pain was induced by 
injury.  

The veteran, assisted by her representative, provided sworn 
testimony at a central office hearing in December 1999.  She 
essentially repeated her February 1999 testimony.  In 
addition, she testified that a doctor told her that she had 
spina bifida occulta at S1 and L5 that was congenital or had 
been caused by the accident.  At the military discharge 
examination, she tried to tell the doctor that something was 
wrong with her back but stopped protesting when she was told 
that she would not receive her paycheck if something were 
wrong with her.  The veteran testified that she received 
Supplemental Social Security income because she was deemed 
100 percent disabled from PTSD, her back injury, arthritis, 
her work history, and the way she lived.  The veteran's 
representative requested the VA's assistance in obtaining 
Social Security Administration records.  



Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200 (1999).  If no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103 (1999).  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Under Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the determinations of whether evidence is 
new and whether it is material are governed by the tests set 
forth in 38 C.F.R. § 3.156(a), "new" evidence "means 
evidence not previously submitted to agency decision makers . 
. . which is neither cumulative nor redundant"; "material" 
evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim").  38 U.S.C.A. § 5108; Fossie v. West 12 Vet. App. 1 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a).  

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), Court held that 
the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
2 Vet. App. 422 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. App. 
510 (1992).

When determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  


Analysis

The veteran has presented new evidence that was not in the 
record at the time of the September 1995 rating decision: 1) 
medical records since September 1995; 2) lay statements since 
September 1995; and 3) sworn testimony from the February 1999 
and December 1999 hearings.  All of the new evidence is 
material because it helps to explain the nature and duration 
of the veteran's back disability.  The claim must be reopened 
because the new and material evidence that confirm the 
presence of a current back disability, in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

The claim of entitlement to service connection for a back 
disability is well grounded.  The medical evidence included a 
current diagnosis of a back disability.  The October 1997, 
May 1998, June 1998, and July 1998 diagnoses included 
degenerative joint disease, back pain, degenerative change of 
the lumbar spine, a bulging disk and disk herniation at L5-
S1, and spina bifida at S1.  For the limited purpose of well 
grounding the claim, the medical evidence showed treatment 
for a back disability in service.  The veteran stated that 
she went to physical therapy for approximately 1 week after 
she injured her back during shooting drills, and the June 
1976 sick slip showed that the veteran had an appointment at 
the physical therapy clinic.  For the limited purpose of well 
grounding the claim, the medical evidence included a nexus 
opinion relating a current back disability to service.  The 
September 1998 examiner noted that the veteran had a history 
of a back injury in service and that she now had spina bifida 
and a herniated disk.  A specific episode of trauma, without 
any other episodes of trauma in the veteran's history, is 
sufficient to well ground the claim.  Hernandez-Toyens v. 
West, 11 Vet. App. 379 (1998).  Accordingly, the claim of 
entitlement to service connection for a low back disability 
is well grounded.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Entitlement to service connection for PTSD is granted.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened, and the claim is well grounded.  


REMAND

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained service medical records, VA 
medical records, and medical records from several private 
examiners.  The veteran received two hearings, and she filed 
numerous lay statements with the RO.  

The veteran has not yet received a comprehensive VA 
examination of her back.  Although the veteran testified that 
the Social Security Administration (SSA) deemed her 100 
percent disabled, partly due to a back injury, spina bifida, 
and arthritis, the RO did not request or obtain the SSA 
medical records.  The duty to assist the veteran in obtaining 
and developing available facts and evidence to support her 
claim includes obtaining SSA records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  In addition, the RO twice requested but did not 
obtain medical records from Doctor's Care.  

Therefore, this case is remanded to obtain the veteran's full 
medical records and a comprehensive examination by a VA 
physician.  This matter is remanded to the RO for further 
development as follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for back disorders since 
1975.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a comprehensive VA 
examination.  Any further indicated 
special studies should be conducted.  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service back conditions.  

The examiner is requested to respond to 
the following:  a) Identify all back 
disorders; b) State whether any existing 
back disorders are determined to have 
existed prior to the veteran's entrance 
into any period of service, and if so, 
whether such underwent any underlying 
increase in severity as a result of 
active military service; c) State whether 
it is more likely, less likely, as least 
as likely as not that each identified 
back disorder was first manifested during 
active military service or otherwise 
etiologically related to active military 
service.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for a back disability based on 
the entire evidence of record.  All 
pertinent law, regulations, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, she and her representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


 

